        Case: 3:18-cv-00124-jdp Document #: 33 Filed: 04/22/19 Page 1 of 2
                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WISCONSIN

                                                  :
Mitchell Maes,                                    :
                                                  :
                       Plaintiff,                 :
                                                  :
       v.                                           Civil Action No.: 3:18-CV-00124-JDP
                                                  :
                                                  :
Charter Communication dba Spectrum Cable;         :
and DOES 1-10, inclusive,                                                                          (
                                                  :
                                                                                                   D
                                                  :
                                                                                                   R
                       Defendants.                :
                                                                                                   H
                                                  :

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or their

respective counsel as follows that, pursuant to FRCP 41(a)(1)(A)(ii), the above-captioned action

is hereby dismissed in its entirety with prejudice and without costs to any party.


 ___/s/ Amy L. Cueller__________               __/s/ Ryan D. Watstein________

 Amy L. Cueller, #15052-49                     Ryan D. Watstein, Esq.
 LEMBERG LAW, LLC                              Jessica Gallegos, Esq.
 43 Danbury Road, 3rd Floor                    Kabat Chapman & Ozmer LLP
 Wilton, CT 06897                              171 17th Street NW, Suite 1550
 (203) 653-2250                                Atlanta, Georgia 30363
 Attorney for Plaintiff                        (404) 400-7300

                                               _/s/ Maria DelPizzo Sanders_______
                                               Maria DelPizzo Sanders
                                               Wisc. Bar No. 1031037
                                               Von Briesen & Roper, S.C.
                                               788 North Jefferson Street, Suite 500
                                               Milwaukee, Wisconsin 53202
                                               Direct: (414) 221-6652
                                               Fax: (414) 249-2634

                                               Counsel for Defendant
                                               Charter Communications, Inc.
        Case: 3:18-cv-00124-jdp Document #: 33 Filed: 04/22/19 Page 2 of 2

                                CERTIFICATE OF SERVICE

        I hereby certify that on April 22, 2019, a true and correct copy of the foregoing
Stipulation of Dismissal was served electronically by the U.S. District Court Western District of
Wisconsin Electronic Document Filing System (ECF) and that the document is available on the ECF
system.

                                             By_/s/ Amy L. Cueller
                                                 Amy L. Cueller




                                                2
